                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL RILEY                                                           CIVIL ACTION
           Petitioner
                                                                        NO. 19-348
                  v.

 GEORGE MILLER, et al.
          Respondents

                                                  ORDER

       AND NOW, this 16th day of March 2020, upon consideration of the Report and
Recommendation ("R&R") submitted on October 31, 2019, by the Honorable Elizabeth T. Hey,
United States Magistrate Judge (the "Magistrate Judge"), [ECF 15], to which no objections were
filed by Petitioner Daniel Riley ("Petitioner"), and after a c~reful review of the record, it is hereby
ORDERED that:
             1.             The Report and Recommendation is APPROVED and ADOPTED; 1
                   2.       The Petition for Writ of Habeas Corpus is DENIED, with prejudice;
                   3.       There is no probable cause to issue a certificate of appealability; and
                   4.       The Clerk of Court shall mark this case CLOSED.

                                                    BY THE COURT:
                                                    Isl Nitza I. Quinones Alejandro
                                                    NITZA I. QUINONES ALEJANDRO
                                                    Judge, United States District Court

         Petitioner filed the instant habeas corpus petition in 2019. On October 31, 2019, the R&R was
submitted. Despite having been twice granted extensions-totaling over three months-to file any
objection and/or response to the "R&R," Petitioner failed to do so. Consequently, the R&R was reviewed
under the "plain error" standard, as required. Nara v. Frank, 488 F.3d 187, 196 (3d Cir. 2007) ("plain error
review is appropriate where a party fails to timely object to a magistrate judge's R&R in habeas corpus
cases."). Under the plain error standard, an R&R should only be rejected if the magistrate judge commits
an error that was"( 1) clear or obvious, (2) affected substantial rights, and (3) seriously affected the fairness,
integrity or public reputation of judicial proceedings." Leyva v. Williams, 504 F.3d 357,363 (3d Cir. 2007)
(internal quotations omitted). Here, after carefully reviewing the R&R and the available portions of the
record, this Court finds the Magistrate Judge did not commit any error. As the Magistrate Judge correctly
observed, Petitioner's appeal of the denial of his state postconviction relief petition ("PCRA") was found
to be untimely by the state appeals court. As such, Petitioner was not entitled to statutory tolling of the
one-year filing limit for § 2254 habeas petitions, as set forth in 28 U.S.C. § 2244, during the pendency of
his PCRA appeal. See Pace v. DiGuglielmo, 544 U.S . 408,417 (2005) (PCRA filings rejected as untimely
by state courts are not "properly filed" and, therefore, not entitled to statutory tolling). Further, Petitioner
presented no reason for considering any equitable tolling. Thus, the one-year filing limit set forth in 28
U .S.C. § 2244 expired at the latest in 2017, and Petitioner's 2019 habeas petition is untimely.
